Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Drawings
The drawings are objected to because --the numbered rectangle(s) shown in the drawings should be provided with descriptive text labels--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 19 is objected to because of the following informalities: there is a period after “according to claim 18” where a comma is intended.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 1-31, the scope of the claims cannot be determined at least because the term “soil” has more than one meaning in light of the disclosure, one of which is contrary to its plain meaning. See MPEP 2111.01(I), 2111.01(III)), and	MPEP 2173.05(a)(III) which states:	“Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.” 	First, the disclosure uses the term “soil” to mean terrain, which is defined as the physical features of a tract of land (“Terrain.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/terrain. Accessed 8 Sep. 2021.) This use is evidenced by, for example, the written description of Figs. 3B-C which states: “Figures 3B and 3C show, in tables, two examples of coding different soil classes. Each class is associated with a neuron of the output layer 304. In particular, the table in Figure 3B associates a different numerical code for each soil class which may be discriminated by the control method 100 Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/soil. Accessed 8 Sep. 2021.) Classification of soil as “Grass” or “Paving” runs contrary to the plain meaning of soil because soil is the substance in which grass grows and is therefore different and distinct from grass or paving. Under the plain meaning of soil, a classification of soil may be “clay” or “silt” for example.	Second, the disclosure additionally uses the term “soil” directed toward its plain meaning. This is evidenced by, for example, the written description at page 15, lines 6-9 which states “The control method 100 further comprises a step of generating, based on the aforesaid synthetic soil descriptor, data and/or parameters describing the nature or structure of the soil itself.” This is directed to both terrain and to the plain meaning of “soil”, which is defined as the upper layer of earth that may be dug or plowed and in which plants grow (“Soil.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/soil. Accessed 8 Sep. 2021.) For example, under plain meaning data and/or parameters describing the nature or structure of the soil itself may be “clay” or “silt”. 	Based on appearance, and for examination, the claims will mean “terrain” at each instance.
As to claims 2-24, and 30-31, each claim begins with “A method for controlling” on the basis of another claim’s method. The particular method being claimed cannot be understood at each instance. For examination the claims will mean “The method for controlling….”
As to claim 27, the scope of “any machine the passage thereof on a soil alters the visual perception of the soil” cannot be ascertained. It appears the claim is directed to anything that is physical in nature.
As to claims 26-29, each claim begins with “A system” on the basis of another claim’s system. The particular system being claimed cannot be understood at each instance. For examination the claims will mean “The
Claim 20 recites “based on the characteristics of the soil framed”. The reader is left in question as to what is being claimed. For examination, “framed” will mean imaged. 
Claim 21 recites the limitation "said actions".  However, only a single action has been established by claim 20. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "said actions".  However, only a single action has been established by claim 20. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "said actions".  However, only a single action has been established by claim 20. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 16, 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slembrouck et al. (US 2020/0068799 A1) in view of Gerardo Castro et al. (US 2018/0300620 A1).
As to claim 1, as best can be understood, Slembrouck teaches a method for controlling a soil working means ([12]), based on an image processing, said soil working means comprising a locomotion capturing an image of the lawn to be mowed by means of a computer vision system – [12]) by means of digital image acquisition means (w.r.t. 102, F.1B) installed on said working means;	 processing by means of an electronic processing unit the at least one digital image acquired (analyzing the captured data to understand the surroundings and mapping the lawn area and/or obstacles and/or, to house or building and/or the lawn perimeter – [12])  By “understand the environment or the map” is meant after having analyzed the captured map, and by using e.g. image recognition techniques determine the kind of surface in the surroundings (near or further away) of the robot e.g. the surface is a lawn, or the surface is a path, or the surface belongs to a building or a tree, and determining characteristics of specific items in the surroundings of the robot e.g. the height of the grass, etc. – [31]);	generating by means of the electronic processing unit, at least one control signal of said locomotion member or of said working member based on said synthetic soil descriptor (using the analyzed captured data to drive the robot and instructing the robot to mow the grass – [12]).	However, performing at least one convolution operation on the digital image by means of a The machine learning algorithm is tested in an actual vehicle to identify and classify foliage based on data received from one or more vehicle sensors. – [34]; data may be classified as non-vegetation, dangerous vegetation, non-dangerous vegetation or unknown – [25]; w.r.t. the machine learning algorithm is a convolutional neural network – [33]). 	It would have been obvious to incorporate the teachings of Gerardo into the system of Slembrouck as described. The motivation being to better understand the sensed environment.
As to claim 2, as best can be understood, the combination teaches a method for controlling a soil working means according to claim 1, wherein the generating step comprises the steps of generating at least one control signal of said locomotion member and at least one control signal of the working member (The method may further comprise the step of measuring the height of the grass whereby instructing the robot to mow the grass may comprise instructing to mow at appropriate height. – [13]).
As to claim 3, as best can be understood, the combination teaches a method for controlling a soil working means according to claim 1, comprising a further step of training the neural network at least with images of the soil workable or worked with said working member (Gerardo Castro: 502, 504, 506, 508, 510, 512, F.5).
As to claim 4, as best can be understood, the combination teaches a method for controlling a soil working means according to claim 1, further comprising a step of generating, based on the aforesaid synthetic soil descriptor, data and/or parameters describing the nature or structure of the soil (Gerardo:  – [25]).
As to claim 5, as best can be understood, the combination teaches a method for controlling a soil working means according to claim 4, wherein said describing parameters comprise a border or a discontinuity between two soil areas having different properties (the limitation as claimed is merely directed to there being two areas that are distinguishable, see Gerardo: data may be classified as non-vegetation, dangerous vegetation, non-dangerous vegetation or unknown – [25]). 
As to claim 6, as best can be understood, the combination teaches a method for controlling a soil working means according to claim 5, wherein said border or discontinuity comprises a border between soil areas with plant species of different height (Gerardo: Examples of non-dangerous vegetation include grass and small bushes. Examples of unknown vegetation include dense tree branches or tall and dense bushes. – [32]) or a border between previously cut or worked areas and areas not yet cut or worked.
As to claim 16, as best can be understood, the combination teaches a method for controlling a soil working means according to claim 1, wherein said synthetic soil descriptor is a soil classification and said step of generating at least one control signal of said locomotion member or of said working member based on said soil classification, comprises the steps of: selecting a predetermined sequence of motion instructions associated to the soil classification obtained on the basis of the processing performed with a trained neural network (Slembrouck: 503, F.5); sending said motion instructions sequence to the locomotion member or to the working member of the working means (Slembrouck: 504, F.5).
As to claim 24, as best can be understood, the combination teaches a method for controlling a soil working means according to claim 1, further comprising a step of approving, by an operator or by 
As to claim 25, as best can be understood, Slembrouck teaches a system comprising:	a soil working means comprising a locomotion member and a working member (105, 16, F.1B);	digital image acquisition means installed on said working means for acquiring at least one digital image of the soil (102, F.1B);	an electronic processing unit connected to said digital image acquisition means and to said locomotion member and working member of the soil working means (a processing unit with the necessary software (103) – [36]), said electronic processing unit being configured to perform the steps of the method according to claim 1 (see the rationale and citations in the rejection of claim 1 above).
As to claim 26, as best can be understood, Slembrouck teaches a system according to claim 25, wherein said electronic processing unit comprises at least one processor and a memory block associated to the processor for storing instructions, said processor and said memory block being configured to perform the steps of the method according to claim 1 (a processing unit with the necessary software (103) – [36]).
As to claim 27, as best can be understood, Slembrouck teaches a system according to claim 25, wherein said soil working means is selected from the group consisting of:	 lawn mower, harvester, plow, cereal cutting-harvesting machine, vegetable cutting-harvesting machine, hay cutting-harvesting machine, any machine the passage thereof on a soil alters the visual perception of the soil ([12]).
As to claim 28, as best can be understood, Slembrouck teaches a system according to claim 25, wherein said processing unit comprises an input/output interface connected to the at least one processor and to the memory block to allow an operator near the system to interact directly with the the user could send commands (in form of shapes, images, instructions) to the robot mower to cut patterns, signs, text, logo's or other creative shapes in the lawn. – [60]).
As to claim 29, as best can be understood, Slembrouck teaches a system according to claim 25, further comprising a wired or wireless communication interface for connecting said processing unit to a data communication network to allow an operator to remotely interact with the processing unit (As well as the wireless communication method makes it possible for users to remotely control the device – [54]). 

Allowable Subject Matter
As best can be understood, claims 7-15, 17-23, 30-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        



/JONATHAN M DAGER/Primary Examiner, Art Unit 3663